DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
Applicant’s timely filing of an approved Terminal Disclaimer overcomes the previous rejection of claim 1 under non-statutory Double Patenting. That rejection is hereby withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van de Ven (US PG Pub. No. 2012/0223657).
Regarding Claim 1, Van de Van discloses: method of generating white light (¶ [0005]), the method comprising: passing light from a first LED string (¶ [0069] lists 3 strings with blue, red and green components and adding a 4th with cyan. Also ¶ [0068] discloses that blue light that is not converted in any of the strings adds to the color gamut) through a first luminophoric medium comprised of one or more luminescent materials (¶ [0007], phosphors) and matrix (¶ [0009], encapsulant) in a first ratio (¶ [0055], concentrations may vary) for a first combined light in a blue color range (¶ 
passing light from a second LED string (¶[0069]) through a second luminophoric medium comprised of one or more luminescent materials (¶ [0007], phosphors) and matrix (¶ [0009], encapsulant) in a second ratio (¶ [0055], concentrations may vary) for a second combined light in a red color range (¶ [0037) on 1931 CIE diagram (¶ [0011], 600-660 nm includes part of the red color range);
 passing light from a third LED string (¶ [0069]) through a third luminophoric medium comprised of one or more luminescent materials (¶ [0017]) and matrix (¶ [0009], encapsulant) in a third ratio (¶ [0055], concentrations may vary) for a third combined light in a yellow/green color range (¶ [0086], BSY uses YAG:Ce phosphor. Cerium activated YAG phosphor is yellow/green, see Camardello et al (US PG Pub. No. 2016/0168457, ¶ [0004]) on 1931 CIE diagram (¶ [0011]); 
passing light from a fourth LED string (¶ [0069]) through a fourth luminophoric medium (blue shifted to cyan, BSC) comprised of one or more luminescent materials (¶ [0007], phosphors) and matrix (¶ [0009], encapsulant) in a fourth ratio (¶ [0055], concentrations may vary) for a fourth combined light in a cyan color (¶ [0069, BSC] range on 1931 CIE diagram (¶ [0011]); and, mixing the first, second, third, and fourth combined light together(¶ [0019], the light of the first, second and third is combined and a fourth of cyan is added in ¶ [0069].

Response to Arguments
Applicant’s arguments presented 06/14/2021, are moot. A new basis for rejection of claim 1 is provided and this office action is made non-final.
However, applicant argues that the first, second, third and fourth ratios of Tamaki, must be different; Examiner disagrees.
 Nothing precludes the four ratios from being the same or any value and since no values are claimed, there is nothing to examine regarding that limitation.
 A ratio is always inherently provided, regardless of its value.
 If applicant wants the ratios to be different, then they must specify them as such, e.g. second different from the first. Third different from the first and second, etc.
 
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 
/DONALD L RALEIGH/
Primary Examiner, Art Unit 2879